        Case 5:18-cv-00153-SWW Document 82 Filed 09/23/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

BRAD PAUL SMITH                                                          PLAINTIFF

V.                            No. 5:18CV00153-SWW

CORNELIUS CHRISTOPHER, Captain,
Varner Supermax, et al.                                                DEFENDANTS


                                       ORDER

      The Court has reviewed the Recommendation submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful

review, the Recommendation is approved and adopted in its entirety as this Court's

findings in all respects. Defendants’ motion for summary judgment (Doc. 46) is

granted, and this case is dismissed in its entirety, with prejudice.

      IT IS SO ORDERED this 23rd day of September, 2020.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
